Citation Nr: 0002435	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-14 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in October 1996 and June 1997.  The 
veteran also appealed the RO's denials of service connection 
for shell fragment wounds of the left leg and face, but the 
RO granted service connection for both disorders in a 
February 1999 rating action.

In a February 1999 rating decision, the RO denied entitlement 
to a 10 percent evaluation based upon multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (1999).  The veteran has not filed a Notice of 
Disagreement with this denial to date, but his representative 
listed this issue as being on appeal in a December 1999 
statement.  It is unclear whether the veteran wishes to 
initiate an appeal regarding this issue, and the Board refers 
this matter back to the RO for appropriate action.

The claim of entitlement to service connection for residuals 
of a shell fragment wound of the right leg will be addressed 
in the REMAND section of this decision.


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's current bilateral hearing loss and service.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including such neurological disorders as 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  The Board also notes 
that the VA's laws and regulations do not require treatment 
for hearing loss in service in order to establish service 
connection for that disability.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Rather, the key issues are whether 
the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385 (1999) and whether there is a basis for 
linking the current hearing loss disability to the veteran's 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence noting the specific 
symptomatology is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one for which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

The Board has reviewed the veteran's service medical records 
and observes that these records indicate no complaints of, or 
treatment for, decreased hearing during service.  The report 
of the veteran's November 1945 separation examination 
contains the notation that he "can't hear out of his right 
ear" when suffering from a cold, but his hearing upon 
examination was entirely within normal limits.  The earliest 
medical evidence of record suggesting a bilateral hearing 
loss disability (in view of 38 C.F.R. § 3.385 (1999)), worse 
in the right ear, is an April 1976 audiological evaluation.  
The veteran's bilateral hearing loss disability is confirmed 
in the report of a January 1999 VA audiological examination, 
which revealed average puretone thresholds of 105+ decibels 
in the right ear and 40 decibels in the left ear.  The 
examiner who conducted this examination reviewed the claims 
file but indicated that he could not provide an opinion as to 
whether it was at least as likely as not that the veteran 
developed bilateral hearing loss as a result of acoustic 
trauma during World War II, as no hearing loss was noted at 
the time of discharge.

In this case, there is no competent medical evidence 
suggesting a causal nexus between the veteran's current 
bilateral hearing loss and any incident of service, including 
claimed acoustic trauma.  There is also no competent medical 
evidence indicating that the veteran incurred sensorineural 
hearing loss within one year following service.  Rather, the 
first medical evidence of record suggesting a bilateral 
hearing loss disability is from 1976, more than 30 years 
subsequent to the veteran's separation from service. 

In analyzing the facts in this case, the Board observes that 
service connection is in effect for multiple shrapnel wound 
scars, suggesting participation in combat with the enemy 
during service.  In this regard, the Board would point out 
that 38 U.S.C.A. § 1154(b) (West 1991) provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1999).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service.  
See also Caluza v. Brown, 7 Vet. App. at 507.   In the 
absence of evidence of such a nexus, as here, the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991) are insufficient, in and 
of themselves, to establish a well-grounded claim, even 
assuming that the veteran suffered from episodes of decreased 
hearing during service.

Indeed, the only evidence of record suggesting a nexus 
between the veteran's current bilateral hearing loss and 
service is the lay evidence of record, including the 
testimony from his September 1998 VA hearing.  However, the 
veteran has not been shown to possess the medical expertise 
necessary to render a diagnosis or to establish a nexus or 
link between a currently diagnosed disorder and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
(1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for 
bilateral hearing loss, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
him in developing the record to support his claim.  See Epps 
v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on the merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.


REMAND

The veteran's claims on appeal initially included entitlement 
to service connection for a shell fragment wound of the right 
leg.  In his October 1997 Substantive Appeal and in the 
testimony from his September 1998 VA hearing, the veteran 
indicated that he sought service connection for shell 
fragment wounds of both legs.  However, the RO has not 
addressed the issue of entitlement to service connection for 
a shell fragment wound of the right leg subsequent to the 
veteran's hearing.  The failure of the RO to issue a 
Supplemental Statement of the Case on this issue constitutes 
a procedural defect requiring correction by the RO.  See 38 
C.F.R. §§ 19.9, 19.31 (1999).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

After completing any further development 
deemed necessary, the RO should issue a 
Supplemental Statement of the Case 
addressing the issue of entitlement to 
service connection for a shell fragment 
wound of the right leg.  The veteran and 
his representative should be afforded an 
appropriate period of time in which to 
respond before this case is returned to 
the RO.

The purpose of this REMAND is to obtain additional 
adjudication in accord with the VA's due process 
requirements, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran is free to submit additional evidence 
or argument in support of his claim.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required on the part of the veteran until he is so notified 
by the RO.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

